Title: To Alexander Hamilton from John J. U. Rivardi, 2 May 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] May 2, 1799. Sends a plan of Michilimackinac. Defends his request for extra pay for extra duty. Quotes from the following letter which he received from the Issuing Commissary: “By a letter which I received yesterday from the Contractor I am instructed (as this Garrison does not exceed 50 Men) To give up Stores under my charge To The Commanding Officer.… I hold myself in readiness To make the transfer whenever you think proper.…” States that he rejected this proposal on the grounds that the size of the garrison would soon be increased and that the proposal violated the “contract of 98.” Complains that the contractor wishes him to accept “46000 lb of flour (the two thirds of which must be condemned when warm weather comes).” States: “The Rumours respecting the Indians have greatly Subsided.” Complains of shortage of clothing. Asks for leave for Captain Alexander Thompson “To fetch his family.” States that Dr. John G. Coffin has requested a leave, but that he cannot be spared “before an other Surgeon takes his place.”
